Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of August 26,
2013 (the “Effective Date”), by and between Fibrocell Science, Inc., a Delaware
corporation (the “Company”) having its principal place of business at 405
Eagleview Boulevard, Exton, PA 19341, and Gregory Weaver (“Executive”, and the
Company and the Executive collectively referred to herein as the “Parties”)
having an address at 10202 Harpers Crossing, Langhorne, PA 19047.

W I T N E S S E T H:

WHEREAS, the Company desires to hire Executive and to employ him as the Chief
Financial Officer (“CFO”), Sr. Vice President, Treasurer and Corporate Secretary
commencing September 3, 2013, and the Parties desire to enter into this
Agreement embodying the terms of such employment;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties, intending to be legally
bound, hereby agree as follows:

1. Title and Job Duties.

(a) Subject to the terms and conditions set forth in this Agreement, the Company
agrees to employ Executive as CFO, Sr. Vice President, Treasurer and Corporate
Secretary. Executive shall report directly to the Chief Executive Officer of the
Company (the “CEO”).

(b) Executive accepts such employment and agrees, during the term of his
employment, to devote his full business and professional time and energy to the
Company, and agrees faithfully to perform his duties and responsibilities in an
efficient, trustworthy and business-like manner. Executive also agrees that the
CEO shall determine from time to time such other duties as may be assigned to
him. Executive agrees to carry out and abide by such directions of the CEO.

(c) Without limiting the generality of the foregoing, Executive shall not,
without the written approval of the Company, render services of a business or
commercial nature on his own behalf or on behalf of any other person, firm, or
corporation, whether for compensation or otherwise, during his employment
hereunder.

2. Salary and Additional Compensation.

(a) Base Salary. The Company shall pay to Executive an annual base salary (“Base
Salary”) of $300,000, less applicable withholdings and deductions, in accordance
with the Company’s normal payroll procedures.

(b) Bonus. Commencing with the year ended December 31, 2014, Executive may be
entitled to receive an annual bonus (the “Annual Bonus”), payable with respect
to each year of the Term subsequent to the issuance of the Company’s final
audited financial statements



--------------------------------------------------------------------------------

for such year, but in no event later than 120 days after the end of the
Company’s most recently completed fiscal year. The final determination on the
amount, if any, of the Annual Bonus will be made by, and in the sole discretion
of the Compensation Committee of the Board of Directors of the Company (the
“Board”) (or the Board, if such committee has been dissolved), based on criteria
established by the Compensation Committee of the Board (or the Board, if such
committee has been dissolved) within ninety (90) days of the beginning of such
fiscal year. The Compensation Committee of the Board (or the Board, if such
committee has been dissolved) may also consider other more subjective factors in
making its determination. The targeted amount of the Annual Bonus shall be 35%
of the Executive’s Base Salary. The actual Annual Bonus, if any, for any given
period may be lower than 35%. For any fiscal year in which Executive is employed
for less than the full year, Executive may receive a bonus which is prorated
based on the number of full months in the year which are worked.

(c) Option Grant. Contemporaneous with the Executive’s execution of this
Agreement, Executive will receive a grant (the “Stock Option Grant”) of stock
options (the “Stock Options”) to purchase 125,000 shares of the Company’s common
stock at an exercise price per share equal to the closing price of the Company’s
common stock on the date of execution of this Agreement. The Stock Options shall
have a term of ten (10) years and shall vest as follows:

(i) 31,250 shares upon the first anniversary of the Executive’s execution of
this Agreement, provided Executive is CFO on such vesting date; and

(ii) 93,750 shares in equal 1/12th installments (or 7,813 shares per
installment, except the final installment which shall be 7,807 shares) quarterly
over a three-year period commencing on the first anniversary of the Effective
Date of this Agreement (i.e. the first such installment shall vest three
(3) months after the first anniversary of the Effective Date of this Agreement),
provided Executive is the CFO on each vesting date.

The Stock Option Grant shall be made pursuant to the Fibrocell Science, Inc.
2009 Equity Incentive Plan, and shall in all respects be subject to the terms
and conditions of such plan.

The Board may in its sole and absolute discretion grant from time to time
Executive additional options in such amounts and under such terms and
conditions, as the Board may determine in its sole and absolute discretion.

(d) Relocation Allowance. On or before September 30, 2013, the Company agrees to
pay Executive a relocation allowance of $40,000.

3. Expenses. In accordance with Company policy, the Company shall reimburse
Executive for all reasonable business expenses properly and necessarily incurred
and paid by Executive in the performance of his duties under this Agreement upon
his presentment of detailed receipts in the form required by the Company’s
policy. Notwithstanding the foregoing, all expenses must be promptly submitted
for reimbursement by the Executive. In no event shall any reimbursement be paid
by the Company after the end of the year following the year in which the expense
is incurred by the Executive.



--------------------------------------------------------------------------------

4. Benefits.

(a) Vacation. Executive shall be entitled to four (4) weeks vacation per year,
which shall accrue at a rate of 1.67 days per month. Vacation must be taken in
the year in which it accrues.

(b) Health Insurance and Other Plans. Executive shall be eligible to participate
in the Company’s medical, dental and other employee benefit programs, if any,
that are provided by the Company for its employees at Executive’s level in
accordance with the provisions of any such plans, as the same may be in effect
from time to time.

5. Term. The term of this Agreement will commence on the Effective Date hereof
and shall remain in effect for twenty-four (24) months thereafter, and will
automatically renew for subsequent twelve (12) month periods thereafter (the
“Term”) unless either the Executive or the Company is notified by the other
Party of non-renewal, such notice given in writing pursuant to Section 12 of
this Agreement at least sixty (60) days’ prior to the end of the twelve
(12) month renewal period then in effect.

6. Termination.

(a) Termination at the Company’s Election.

(i) For Cause. At the election of the Company, Executive’s employment may be
terminated at any time for Cause (as defined below) upon written notice to
Executive given pursuant to Section 12 of this Agreement. For purposes of this
Agreement, “Cause” for termination shall mean that Executive: (A) pleads
“guilty” or “no contest” to, or is convicted of an act which is defined as a
felony under federal or state law, or is indicted or formally charged with acts
involving criminal fraud or embezzlement; (B) in carrying out his duties,
engages in conduct that constitutes negligence or willful misconduct;
(C) engages in any conduct that may cause harm to the reputation of the Company;
or (D) materially breaches any term of this Agreement.

(ii) Upon Disability, Death or Without Cause. At the election of the Company,
Executive’s employment may be terminated: (A) should Executive have a physical
or mental impairment that substantially limits a major life activity and
Executive is unable to perform the essential functions of his job with or
without reasonable accommodation (“Disability”); (B) upon Executive’s death; or
(C) at any time Without Cause for any or no reason.

(b) Termination at Executive’s Election. Notwithstanding anything contained
elsewhere in this Agreement to the contrary, Executive may terminate his
employment hereunder at any time and for any reason, upon ninety (90) days’
prior written notice given pursuant to Section 12 of this Agreement (“Voluntary
Resignation”), provided that upon notice of resignation, the Company may
terminate Executive’s employment immediately and pay Executive ninety (90) days’
Base Salary in lieu of notice.

7. Severance.

(a) If Executive’s employment is terminated at any time, for reasons other than
death, Disability, Cause, Voluntary Resignation or non-renewal (pursuant to
Section 5 of



--------------------------------------------------------------------------------

this Agreement) Executive shall be entitled to receive a severance payment equal
to nine (9) months of Executive’s Base Salary. Such severance payment shall be
made in a single lump sum sixty (60) days following such termination, provided
the Executive has executed and delivered to the Company, and has not revoked a
general release of the Company, its parents, subsidiaries and affiliates and
each of its officers, directors, employees, agents, successors and assigns, and
such other persons and/or entities as the Company may determine, in a form
acceptable to the Company.

(b) Notwithstanding the foregoing, (i) any payment(s) of “nonqualified deferred
compensation” (within the meaning of Section 409A of the Code and the
regulations and official guidance issued thereunder (“Section 409A”)) that
is/are required to be made to Executive hereunder as a “specified employee” (as
defined under Section 409A) as a result of such employee’s “separation from
service” (within the meaning of Section 409A) shall be delayed for the first six
(6) months following such separation from service (or, if earlier, the date of
death of the specified employee) and shall instead be paid upon expiration of
such six (6) month delay period; and (ii) for purposes of any such payment that
is subject to Section 409(a), if the Executive’s termination of employment
triggers the payment of “nonqualified deferred compensation” hereunder, then the
Executive will not be deemed to have terminated employment until the Executive
incurs a “separation from service” within the meaning of Section 409A.

8. Confidentiality Agreement.

(a) Executive understands that during the Term he may have access to unpublished
and otherwise confidential information both of a technical and non-technical
nature, relating to the business of the Company and any of its parents,
subsidiaries, divisions, affiliates (collectively, “Affiliated Entities”), or
clients, including without limitation any of their actual or anticipated
business, research or development, any of their technology or the implementation
or exploitation thereof, including without limitation information Executive and
others have collected, obtained or created, information pertaining to clients,
accounts, vendors, prices, costs, materials, processes, codes, material results,
technology, system designs, system specifications, materials of construction,
trade secrets and equipment designs, including information disclosed to the
Company by others under agreements to hold such information confidential
(collectively, the “Confidential Information”). Executive agrees to observe all
Company policies and procedures concerning such Confidential Information.
Executive further agrees not to disclose or use, either during his employment or
at any time thereafter, any Confidential Information for any purpose, including
without limitation any competitive purpose, unless authorized to do so by the
Company in writing, except that he may disclose and use such information when
necessary in the performance of his duties for the Company. Executive’s
obligations under this Agreement will continue with respect to Confidential
Information, whether or not his employment is terminated, until such information
becomes generally available from public sources through no action of Executive.
Notwithstanding the foregoing, however, Executive shall be permitted to disclose
Confidential Information as may be required by a subpoena or other governmental
order, provided that he first notifies promptly the Company of such subpoena,
order or other requirement and allows the Company the opportunity to obtain a
protective order or other appropriate remedy.



--------------------------------------------------------------------------------

(b) During Executive’s employment, upon the Company’s request, or upon the
termination of his employment for any reason, Executive will promptly deliver to
the Company all documents, records, files, notebooks, manuals, letters, notes,
reports, customer and supplier lists, cost and profit data, e-mail, apparatus,
computers, blackberries or other PDAs, hardware, software, drawings, blueprints,
and any other material of the Company or any of its Affiliated Entities or
clients, including all materials pertaining to Confidential Information
developed by Executive or others, and all copies of such materials, whether of a
technical, business or fiscal nature, whether on the hard drive of a laptop or
desktop computer, in hard copy, disk or any other format, which are in his
possession, custody or control.

(c) Executive will promptly disclose to the Company any idea, invention,
discovery or improvement, whether patentable or not (“Creations”), conceived or
made by him alone or with others at any time during his employment. Executive
agrees that the Company owns all such Creations, conceived or made by Executive
alone or with others at any time during his employment, and Executive hereby
assigns and agrees to assign to the Company all rights he has or may acquire
therein and agrees to execute any and all applications, assignments and other
instruments relating thereto which the Company deems necessary or desirable.
These obligations shall continue beyond the termination of his employment with
respect to Creations and derivatives of such Creations conceived or made during
his employment with the Company. Executive understands that the obligation to
assign Creations to the Company shall not apply to any Creation which is
developed entirely on his own time without using any of the Company’s equipment,
supplies, facilities, and/or Confidential Information unless such Creation
(a) relates in any way to the business or to the current or anticipated research
or development of the Company or any of its Affiliated Entities; or (b) results
in any way from his work at the Company.

(d) Executive will not assert any rights to any invention, discovery, idea or
improvement relating to the business of the Company or any of its Affiliated
Entities or to his duties hereunder as having been made or acquired by Executive
prior to his work for the Company, except for the matters, if any, described in
Appendix A to this Agreement.

(e) During the Term, if Executive incorporates into a product or process of the
Company or any of its Affiliated Entities anything listed or described in
Appendix A, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to grant
and authorize sublicenses) to make, have made, modify, use, sell, offer to sell,
import, reproduce, distribute, publish, prepare derivative works of, display,
perform publicly and by means of digital audio transmission and otherwise
exploit as part of or in connection with any product, process or machine.

(f) Executive agrees to cooperate fully with the Company, both during and after
his employment with the Company, with respect to the procurement, maintenance
and enforcement of copyrights, patents, trademarks and other intellectual
property rights (both in the United States and foreign countries) relating to
such Creations. Executive shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations. Executive further agrees that if the Company is
unable, after reasonable effort, to secure



--------------------------------------------------------------------------------

Executive’s signature on any such papers, any officer of the Company shall be
entitled to execute such papers as his agent and attorney-in-fact and Executive
hereby irrevocably designates and appoints each officer of the Company as his
agent and attorney-in-fact to execute any such papers on his behalf and to take
any and all actions as the Company may deem necessary or desirable in order to
protect its rights and interests in any Creations, under the conditions
described in this paragraph.

9. Non-solicitation; non-competition. (a) Executive agrees that, during the Term
and, if Executive has, or is scheduled to receive severance payments pursuant to
Section 7(a), until nine (9) months after the termination of his employment,
Executive will not, directly or indirectly, including on behalf of any person,
firm or other entity, employ or solicit for employment any employee of the
Company or any of its Affiliated Entities, or anyone who was an employee of the
Company or any of its Affiliated Entities within the twelve (12) months prior to
the termination of Executive’s employment, or induce any such employee to
terminate his or her employment with the Company or any of its Affiliated
Entities.

(b) Executive further agrees that, during the Term and, if Executive has, or is
scheduled to receive severance payments pursuant to Section 7(a), until nine
(9) months after the termination of his employment, Executive will not, directly
or indirectly, including on behalf of any person, firm or other entity, without
the express written consent of an authorized representative of the Company,
(i) perform services within the Territory (as defined below) for any Competing
Business (as defined below), whether as an employee, consultant, agent,
contractor or in any other capacity, (ii) hold office as an officer or director
or like position in any Competing Business, (iii) request any present or future
customers or suppliers of the Company or any of its Affiliated Entities to
curtail or cancel their business with the Company or any of its Affiliated
Entities, or (iv) accept business from such customers or suppliers of the
Company or any of its Affiliated Entities. These obligations will continue for
the specified period regardless of whether the termination of Executive’s
employment was voluntary or involuntary or with or without Cause or for any
other reason.

(c) “Competing Business” means any corporation, partnership or other entity or
person (other than the Company) which is engaged in the development,
manufacture, marketing, distribution or sale of, or research directed to the
development, manufacture, marketing, distribution or sale of cellular biologic
products or any other business carried on or planned to be carried on by the
Company.

(d) “Territory” shall mean within any state or foreign jurisdiction in which the
Company or any subsidiary of the Company is then providing services or products
or marketing its services or products (or engaged in active discussions to
provide such services).

(e) Executive agrees that in the event a court determines the length of time or
the geographic area or activities prohibited under this Section 9 are too
restrictive to be enforceable, the court shall reduce the scope of the
restriction to the extent necessary to make the restriction enforceable. In
furtherance and not in limitation of the foregoing, the Company and the
Executive each intend that the covenants contained in this Section 9 shall be
deemed to be a series of separate covenants, one for each and every state,
territory or jurisdiction of the United States and any foreign country set forth
therein. If, in any judicial proceeding, a court shall



--------------------------------------------------------------------------------

refuse to enforce any of such separate covenants, then such unenforceable
covenants shall be deemed eliminated from the provisions hereof for the purpose
of such proceedings to the extent necessary to permit the remaining separate
covenants to be enforced in such proceedings.

10. Representation and Warranty. Executive represents and warrants to the
Company that he is not subject to any employment agreement, non-competition
provision, confidentiality agreement or any other agreement restricting his
ability fully to act hereunder, and, that upon the execution and delivery of
this Agreement by the Company and Executive, this Agreement shall be the valid
and binding obligation of the Executive, enforceable in accordance with its
terms. The Executive hereby acknowledges and represents that he has consulted
with legal counsel regarding his rights and obligations under this Agreement and
that he fully understands the terms and conditions contained herein. Executive
hereby indemnifies and holds the Company harmless against any losses, claims,
expenses (including attorneys’ fees), damages or liabilities incurred by the
Company as a result of a breach of the foregoing representation and warranty.

11. Injunctive Relief. Without limiting the remedies available to the Company,
Executive acknowledges that a breach of any of the covenants contained in
Sections 8 and 9 above may result in material irreparable injury to the Company
for which there is no adequate remedy at law, that it will not be possible to
measure precisely damages for such injuries and that, in the event of such a
breach or threat thereof, the Company shall be entitled, without the requirement
to post bond or other security, to obtain a temporary restraining order and/or
injunction restraining Executive from engaging in activities prohibited by this
Agreement or such other relief as may be required to specifically enforce any of
the covenants in Sections 8 and 9 of this Agreement.

12. Notice. Any notice or other communication required or permitted to be given
to the Parties shall be deemed to have been given if either personally
delivered, or if sent for next-day delivery by nationally recognized overnight
courier, and addressed as follows:

 

  (a) If to Executive, to:

Gregory Weaver

10202 Harpers Crossing

Langhorne, PA 19047

 

  (b) If to the Company, to:

Fibrocell Science, Inc.

405 Eagleview Boulevard

Exton, PA 19341

Attention: David Pernock

with a copy to (which shall not constitute notice hereunder):

Cavas Pavri

Schiff Hardin LLP

901 K Street NW, Suite 700

Washington, D.C. 20001



--------------------------------------------------------------------------------

13. Severability. If any provision of this Agreement is declared void or
unenforceable by a court of competent jurisdiction, all other provisions shall
nonetheless remain in full force and effect.

14. Indemnification. The Company will indemnify Executive and hold Executive
harmless to the fullest extent permitted by law with respect to Executive’s acts
of service as an officer of the Company. The Company further agrees that
Executive will be covered by “directors and officers” insurance policies with
respect to Executive’s acts as an officer.

15. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania,
without regard to the conflict of laws provisions thereof. Any action, suit or
other legal proceeding that is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be submitted to the exclusive
jurisdiction of any state or federal court in Chester County, Pennsylvania.

16. Waiver. The waiver by either Party of a breach of any provision of this
Agreement shall not be or be construed as a waiver of any subsequent breach. The
failure of a Party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that Party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any such waiver must be in
writing, signed by the Party against whom such waiver is to be enforced.

17. Assignment. This Agreement is a personal contract and Executive may not
sell, transfer, assign, pledge or hypothecate his rights, interests and
obligations hereunder. Except as otherwise herein expressly provided, this
Agreement shall be binding upon and shall inure to the benefit of Executive and
his personal representatives and shall inure to the benefit of and be binding
upon the Company and its successors and assigns, including without limitation,
any corporation or other entity into which the Company is merged or which
acquires all or substantially all of the assets of the Company.

18. Entire Agreement. This Agreement (together with Appendix A hereto) embodies
all of the representations, warranties, covenants, understandings and agreements
between the Parties relating to Executive’s employment with the Company. No
other representations, warranties, covenants, understandings, or agreements
exist between the Parties relating to Executive’s employment. This Agreement
shall supersede all prior agreements, written or oral, relating to Executive’s
employment. This Agreement may not be amended or modified except by a writing
signed by the Parties.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered on the date first written above.

 

FIBROCELL SCIENCE, INC. By:  

/s/ David Pernock

  Name:   David Pernock   Title:   CEO and Chairman

 

Agreed to and Accepted:

/s/ Gregory Weaver

Gregory Weaver Date: August 20, 2013



--------------------------------------------------------------------------------

Appendix A